Name: 91/519/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 March 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1991-10-10

 Avis juridique important|31991D051991/519/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 March 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 282 , 10/10/1991 P. 0032 - 0033COMMISSION DECISION of 12 September 1991 adjusting the weightings applicable from 1 March 1991 to the remuneration of officials of the European Communities serving in non-member countries (91/519/ECSC, EEC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation No (ECSC, EEC, Euratom) 2330/91 (3) laid down the weightings to be applied from 1 January 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations; Whereas some of these weightings should be adjusted with effect from 1 March 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 March 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 12 September 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 214, 2. 8. 1991, p. 3. ANNEX Country of employment Weightings applicable with effect from 1 March 1991 Lebanon 18,6100000 Poland 19,3900000 Somalia 11,9100000 Turkey 58,2600000 Venezuela 43,8100000 Zaire 22,2300000 Zambia 38,3800000 ANNEX Country of employment Weightings applicable with effect from 1 March 1991 Lebanon 18,6100000 Poland 19,3900000 Somalia 11,9100000 Turkey 58,2600000 Venezuela 43,8100000 Zaire 22,2300000 Zambia 38,3800000